Gilbert, J.
I concur in the judgment of affirmance solely because the petitioner did not promptly, on discovery of the fraud, begin suit for rescission. I am of the opinion that the facts of the *89case were such that the court would have been required to submit that issue to the jury, but for'delay. It is true that the petitioner brought suit against one of the defendants within about a month from his discovery of the misrepresentations, but he did not proceed against his grantor for rescission until the lapse of nearly two years.